NO.
12-07-00141-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
RUSK ENERGY, LTD. AND           
CHALKER ENERGY           §          APPEAL
FROM THE FOURTH
MANAGEMENT, II, L.L.C.
APPELLANTS
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
KIM R. SMITH LOGGING,
APPELLEE   §          RUSK
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  Appellant filed a
notice of appeal from an order dissolving a temporary restraining order signed
by the trial court on December 15, 2006. 
Under rule of appellate procedure 26.1(a), unless Appellant timely filed
a postjudgment motion that extended the appellate deadlines, its notice of
appeal was due to have been filed “within 30 days after the [order was] signed,”i.e.,
January 15, 2007.  Appellant did not file
a postjudgment motion that extended the appellate deadlines.  Moreover, Appellant did not file a motion for
extension of time to file its notice of appeal. 
See Tex. R. App. P. 26.3.  Consequently, the time for perfecting
Appellant’s appeal was not extended.  Tex. R. App. P. 26.1(a).  Appellant filed its notice of appeal on March
30, 2007.  Because the notice of appeal
was not filed on or before January 15, 2007, this court has no jurisdiction to
consider the appeal.




            On April 13,
2007, this court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that its notice of appeal was untimely.  Appellant was further informed that unless
the record was amended on or before April 23, 2007 to establish the
jurisdiction of this court, the appeal would be dismissed.  The deadline has now expired, and Appellant
has neither responded to our notice or shown the jurisdiction of this court.
            Because this
court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, we dismiss the appeal for
want of jurisdiction.  See
Tex. R. App. P. 42.3(a).
Opinion delivered May 2,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)